Citation Nr: 1815901	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-44 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating higher than 30 percent for service-connected dermographic urticaria. 

2. Entitlement to service connection for inguinal hernia, to include as secondary to service-connected dermographic urticaria and constipation. 


REPRESENTATION

Appellant represented by:	Patricia Flores-Feliciano, Attorney


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1953 to May 1955.  

This matter before the Board of Veterans' Appeals (Board) is on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico (Agency of Original Jurisdiction (AOJ)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

During the pendency of the appeal, an August 2017 AOJ rating decision granted service connection for constipation, rated as non-compensable, effective March 24, 2015. As this constituted an award of the full benefits sought on appeal, the appeal terminated and the issue is no longer before the Board. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The Board next observes that the Veteran filed a service connection claim for "hernia" which the AOJ construed as a claim of service connection for umbilical hernia which was denied. The Veteran's representative later clarified that the Veteran was seeking service connection for an inguinal hernia rather than an umbilical hernia. See VA Form 9 (Appeal to the Board of Veterans Appeals) received August 2016. The Board is cognizant that the Veteran, as a lay person, is not required to understand sophisticated legal or medical distinctions and that VA must apply "sympathetic reading" to a lay person's pleadings to determine which symptoms the claimant he/she is attempting to service-connect. Clemons v. Shinseki, 23 Vet. App. 1 (2009); Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007). Here, the Veteran's attorney has clarified that the "hernia" claim raised by the Veteran pertained to an inguinal hernia. As such, the Board has rephrased the issue on appeal.




FINDINGS OF FACT

1. The Veteran has experienced recurrent debilitating episodes of dermographic urticaria at least four times during the past 12-month period despite the use of continuous immunosuppressive therapy. 

2. The Veteran's inguinal hernia is proximately due to service-connected dermographic urticaria with constipation. 


CONCLUSIONS OF LAW

1. The criteria for the maximum 60 percent rating for service-connected dermographic urticaria have been met. 38 U.S.C. §§1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code (DC) 7825 (2017).

2. The criteria for service connection for inguinal hernia, to include as secondary to service-connected dermographic urticaria and constipation, have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). Thus, an analysis of VCAA compliance is not necessary at this time.

II. Criteria 

Service connection may be granted for a current disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §1110 (2012); 38 C.F.R. § 3.303 (2017). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability). In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. §1155; 38 C.F.R. §4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability is resolved in favor of the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal. Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. §4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C. §1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

III. Analysis

Dermographic Urticaria

The Veteran seeks a rating higher than 30 percent for service-connected dermographic urticaria. He explains that he cannot sleep because of the constant itching and burning sensation, and has considered and attempted suicide because of the severity of his condition. See January 2017 Correspondence. He contends that the urticaria is located in his genital area, but when it gets especially bad, it covers the majority of his body, including his arms, face, back, legs, and armpits. Id.

Historically, a June 2009 AOJ rating decision awarded service connection for dermographic urticarial and assigned an initial 10 percent rating effective June 8, 1995. The Veteran was initially rated using DC 7899-7806 for his dermographic urticaria. In this respect, the AOJ assigned a 10 percent rating by analogy to dermatitis or eczema under DC 7806 that was in effect prior to August 30, 2002. The Veteran was later awarded a 30 percent rating.

The Veteran filed his current claim for an increased rating in March 2015. Under the current version of the rating schedule, effective August 30, 2002, urticaria has its own diagnostic code - DC 7825. Thus, the Board considers this claim only under DC 7825 as the Veteran's urticaria has its own specific diagnostic code. See Suttman v. Brown, 5. Vet. App. 127, 134 (1993).

Under DC 7825, a 10 percent rating is used when there are recurrent episodes occurring at least four times during the past 12-month period, and the urticaria is responding to treatment with antihistamines or sympathomimetics. 38 C.F.R. § 4.118, DC 7825. A 30 percent rating is warranted where there are recurrent debilitating episodes occurring at least four times during the past 12-month period, requiring intermittent systemic immunosuppressive therapy for control. Id. A 60 percent rating is assigned when there are recurrent debilitating episodes occurring at least four times during the past 12-month period despite the use of continuous immunosuppressive therapy. Id. 

The Board finds that the Veteran is entitled to the maximum 60 percent rating for his dermographic urticaria. In June 2015, a VA examiner noted that the Veteran was prescribed antihistamines, an immunosuppressive therapy, constantly or nearly constantly. The Veteran was also found to have experienced four or more debilitating episodes of urticaria in the prior 12 months, though the June 2015 examiner noted that the debilitating episodes responded to treatment with antihistamines or sympathomimetics. Nonetheless, the VA examination report makes it clear that, despite continuous immunotherapy, the Veteran experiences four or more debilitating episodes of urticaria in a 12 month period. This establishes the Veteran's entitlement to a 60 percent rating under DC 7825.

However, the 60 percent rating is the maximum available rating. The Board acknowledges the Veteran's contentions that his urticaria disability causes additional impairment of earning capacity in terms of psychiatric issues, sleep impairment due to itching, constipation, back pain, extremity weakness, hypertension and inguinal hernia. The AOJ has awarded service connection for constipation and assigned a separate rating. As addressed below, the Board awards service connection for inguinal hernia which will be assigned a separate disability rating by the AOJ. The AOJ has denied service connection for a psychiatric disorder, low back disability, hypertension and weakened legs, and the Board has no jurisdiction at this time to consider any symptoms associated with these nonservice-connected disorders. As for sleep impairment, urticaria is "a vascular reaction of the skin marked by transient appearance of slightly elevated patches (wheals) that are redder or paler than the surrounding skin and often attended by severe itching." https://medical-dictionary.thefreedictionary.com/urticaria. The Board finds that the effects of severe itching, including sleep impairment, are contemplated by the schedular criteria. As such, the Board finds no basis for consideration of an extraschedular rating as there are no service-connected symptoms which are not captured in the assigned 60 percent rating. 38 C.F.R. § 3.321(b).

Inguinal Hernia

The Veteran asserts that he manifests a recurrent inguinal hernia proximately due to service-connected disability. A June 2016 private medical opinion, which is based on review of the record, opined that the Veteran's chronic constipation is due to long-term antihistamine use and recent steroid use to treat his service-connected urticaria. The AOJ has awarded service connection for constipation as secondary to urticaria. This examiner also attributed the Veteran's constipation as a primary factor which may cause a recurrent inguinal hernia. There is no medical opinion to the contrary. As such, the Veteran has met his burden of proof in establishing that his inguinal hernia is proximately due to service-connected dermographic urticaria with constipation. The claim, therefore, is granted.


ORDER

A 60 percent rating for service-connected dermographic urticaria is granted. 

Service connection for inguinal hernia is granted.





______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


